Exhibit 10.3

 

INTERCREDITOR AGREEMENT

 

 

This Intercreditor Agreement is entered into as of October 10, 2017, by and
between HERITAGE BANK OF COMMERCE (“Bank”), and MONTAGE CAPITAL II, L.P.
(“Montage”). Bank and Montage are sometimes referred to herein individually as a
“Lender” and collectively, as the “Lenders.”

 

RECITALS

 

A.     Bank and Bridgeline Digital, Inc. ("Borrower") are parties to a Loan and
Security Agreement dated as of June 9, 2016 (as amended from time to time, the
"Bank Loan Agreement") pursuant to which Bank has provided (and continues to
provide) Advances to Borrower. Montage and Borrower are parties to a Loan and
Security Agreement dated as of October 10, 2017 (as amended from time to time,
the "Montage Loan Agreement”). Borrower has granted to Bank and Montage a
security interest in the Collateral (as defined in the Bank Loan Agreement, the
"Collateral"). The Bank Loan Agreement and Montage Loan Agreement are sometimes
referred to herein as the "Loan Documents".

 

B.     The Lenders desire to set forth in this Agreement their respective rights
and obligations with respect to the Loan Documents (and the credit to be
extended thereunder) and the exercise of rights with respect to the Collateral.

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1.     DEFINITIONS. As used in this Agreement, the following terms shall have
the following definitions:

 

“Advance” means a cash advance by a Lender to Borrower.

 

“A/R Collateral” means Borrower’s Accounts, as defined in the Code, and the
Proceeds thereof, including but not limited to the Rights to Payment.

 

“Cash” means all of Borrower’s cash and cash equivalents.

 

“Code” means the Uniform Commercial Code as in effect in California from time to
time.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

 

“Enforcement Action” means any action, whether judicial or nonjudicial, to
repossess, collect, accelerate, offset, recoup, give notification to third
parties with respect to, sell, dispose of, foreclose upon, give notice of sale,
disposition, or foreclosure with respect to, or obtain equitable or injunctive
relief with respect to, the Collateral.

 

“IP Collateral” means all of Borrower’s right, title, and interest in and to the
following:

 

(a)     Copyrights, Trademarks and Patents;

 

(b)     Any and all trade secrets, and any and all intellectual property rights
in computer software and computer software products now or hereafter existing,
created, acquired or held;

 

 

--------------------------------------------------------------------------------

 

 

(c)     Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;

 

(d)     Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

(e)     All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

 

(f)     All amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and

 

(g)     All proceeds and products of the foregoing, including without limitation
all payments under insurance or any indemnity or warranty payable in respect of
any of the foregoing, and all proceeds from the sale or disposition of any of
the foregoing except for Rights of Payment.

 

“Other Collateral” means the Collateral other than IP Collateral, A/R Collateral
and Cash.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Proceeds” has the meaning given in the Code.

 

“Rights to Payment” means all accounts and accounts receivable, arising in the
ordinary course of business, that consist of rights to payment and proceeds from
the licensing of all or any part, or rights in, the IP Collateral.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

2.     INTERCREDITOR ARRANGEMENTS.

 

2.1     Priority of Security Interests. Except as otherwise provided in this
Agreement, notwithstanding any contrary priority established by (i) the filing
dates of their respective financing statements, (ii) the recording dates of any
other security perfection documents, or (iii) which Lender has possession of any
of the Collateral:

 

(a)     the Liens of Bank in the A/R Collateral and Cash shall at all times be
senior in rank and order of priority to the Liens of Montage;

 

(b)     the Liens of Montage in the IP Collateral and the Other Collateral shall
at all times be senior in rank and order of priority to the Liens of Bank; and

 

(c)     the Proceeds of the disposition of the Collateral shall be distributed
as provided in Articles 3 and 4 below.

 

Bank’s lien on Rights to Payment shall be prior to Montage’s lien, even if the
A/R Collateral arises from the disposition of IP Collateral in the ordinary
course of business. The relative priority of the Liens specified in this
Agreement applies only to Liens held by the Lenders (and by their respective
agents) to secure loans and other advances made under the respective Loan
Documents.

 

2

--------------------------------------------------------------------------------

 

 

2.2     Possession of Collateral. If any Lender shall obtain possession of any
Collateral, it shall hold such Collateral for itself and as agent and bailee for
the other Lenders for purposes of perfecting the Lenders’ security interest
therein.

 

3.     NO DEBT SUBORDINATION. This agreement is to order the priority of
security interests and does not constitute a subordination of debt. Except for
application of the proceeds of the disposition of Collateral after a Lender has
given written notice to the other Lender and the Borrower that an Event of
Default (as defined in the Loan Documents) has occurred and is continuing under
any of the Loan Documents to the extent that such proceeds are required to be
shared hereunder, any Lender may accept and retain payments made by the Borrower
in accordance with the terms of the Loan Documents.

 

4.     REMEDIES UPON AN EVENT OF DEFAULT.

 

4.1     Decision to Exercise Remedies. Upon the occurrence of an Event of
Default, each Lender may take such lawful actions as such Lender deems
appropriate to enforce its rights and remedies under its Loan Agreement;
provided, however, that (i) Bank shall have the right to determine and shall
control the timing, order and type of Enforcement Actions that will be taken and
all other matters in connection with any such Enforcement Actions with respect
to Cash and A/R Collateral; and (ii) Montage shall have the right to determine
and shall control the timing, order and type of Enforcement Actions that will be
taken and all other matters in connection with any such Enforcement Actions with
respect to the IP Collateral and the Other Collateral. In taking such
Enforcement Actions pursuant to the previous sentence, the respective Lender
shall act reasonably and in good faith and shall keep the other Lender informed
thereof at reasonable intervals.

 

4.2     Application of Cash and A/R Collateral after an Event of Default.
Notwithstanding anything to the contrary in the Loan Documents, as between the
Lenders, all Cash and the Proceeds of collection or disposition of all A/R
Collateral, or any part thereof, shall upon receipt by any Lender be paid to and
applied as follows:

 

(a)     First, to the payment of all amounts that Borrower owes to Bank; and

 

(b)     Second, to the payment of all amounts that Borrower owes to Montage, and

 

(c)     Third, to Borrower, its successors and assigns, or to whomsoever may be
lawfully entitled to receive the same.

 

4.3     Application of IP Collateral and Other Collateral after an Event of
Default. Notwithstanding anything to the contrary in the Loan Documents, as
between the Lenders, the Proceeds of Collection of the IP Collateral and the
Other Collateral, or any part thereof, shall upon receipt by any Lender be paid
to and applied as follows:

 

(a)     First, to the payment of all amounts that Borrower owes to Montage; and

 

(b)     Second, to the payment of all amounts that Borrower owes to Bank on
account of the Advances; and

 

(c)     Third, to Borrower, its successors and assigns, or to whomsoever may be
lawfully entitled to receive the same.

 

4.4     Return of Payments. To the extent any payment for the account of
Borrower is required to be returned as a voidable transfer or otherwise, the
Lenders shall contribute to one another as is necessary to ensure that such
return of payment is in accordance with the terms of this Agreement.

 

3

--------------------------------------------------------------------------------

 

 

4.5     Insurance. In the event of any loss affecting any Collateral, the Lender
having a senior Lien in the Collateral under this Agreement shall, subject to
the Borrower’s rights under the relevant Loan Agreement with respect to such
Collateral, have the sole and exclusive right, to adjust settlement of any
insurance policy applicable to such Collateral. All proceeds of such insurance
applicable to such Collateral shall (subject to the Borrower’s rights under the
relevant Loan Agreement with respect to such Collateral) be applied in the same
manner set forth in Sections 4.2, 4.3 and 4.4 with respect to such Collateral
itself and other Proceeds thereof.

 

5.     Insolvency. In the event of any distribution, division, or application,
partial or complete, voluntary or involuntary, by operation of law or otherwise,
of all or any part of the property of Borrower or the proceeds thereof to the
creditors of Borrower, or the readjustment of any of the Lenders’ claims against
Borrower, whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding involving the readjustment of all or any part of any of such claims
(each, a “Lender’s Claims”), or the application of the property of Borrower to
the payment or liquidation thereof, or upon the dissolution or other winding up
of Borrower’s business, or upon the sale of all or any substantial part of
Borrower’s property (any of the foregoing being hereinafter referred to as an
“Insolvency Event”), then, and in any such event, and subject to any
subordination arrangements to which the Lenders may be subject, (a) all payments
and distributions of any kind or character, whether in cash or property or
securities in respect of the Lenders’ Claims shall be distributed among the
Lenders in accordance with the provisions of Sections 2.2, 4.2, 4.3 and 4.4
hereof; (b) each Lender shall promptly file a claim or claims, on the form
required in such proceeding, for the full outstanding amount of such Lender’s
Claims, and shall use its best efforts to cause said Claim or Claims to be
approved; and (c) in the event that, notwithstanding the foregoing, but subject
to the provisions of Sections 2.2, 4.2, 4.3 and 4.4 hereof, any payment or
distribution of any kind or character, whether in cash, properties or
securities, shall be received by a Lender in excess of its share, then the
portion of such payment or distribution in excess of such Lender’s share shall
be received by such Lender in trust for and shall be promptly paid over to the
other Lender for application to the payments of amounts due on the other
Lender’s Claims.

 

6.     Legal Effect; Miscellaneous. This Agreement shall remain effective for so
long as both Lenders have any obligation to make credit extensions to Borrower
or Borrower owes any amounts to both Lenders under the Loan Documents or
otherwise. This Agreement shall terminate upon irrevocable payment in full to
each of Montage and Bank of all amounts owing to them under their respective
Loan Documents and the termination of all lending commitments thereunder.
Notwithstanding the prior termination of this Agreement, the respective
obligations of the parties to indemnify each other shall survive until all
applicable statute of limitations periods with respect to actions that may be
brought against any party have run. If, at any time after payment in full of the
Obligations any payments must be disgorged by either Lender for any reason
(including, without limitation, the bankruptcy of Borrower), this Agreement and
the relative rights and priorities set forth herein shall be reinstated as to
all such disgorged payments as though such payments had not been made and each
Lender shall immediately pay over to the other Lender all payments received with
respect to such Obligations to the extent that such payments would have been
prohibited hereunder. At any time and from time to time, without notice to the
other Lender, but subject to the terms and conditions of this Agreement, each
Lender may take such actions with respect to the Obligations of Borrower owing
such Lender as such Lender, in its sole discretion, may deem appropriate,
including, without limitation, terminating advances to Borrower, increasing the
principal amount, extending the time of payment, increasing applicable interest
rates, renewing, compromising or otherwise amending the terms of any of the Loan
Documents and any Collateral, and enforcing or failing to enforce any rights
against Borrower or any other person. No such action or inaction shall impair or
otherwise affect the Lenders’ rights hereunder. Each Lender waives the benefits,
if any, of California Civil Code Sections 2809, 2810, 2819, 2845, 2847, 2848,
2849, 2850, 2899 and 3433.

 

7.     Amendments. Notwithstanding anything to the contrary set forth herein,
Bank shall not, without the prior written consent of the Creditor which shall
not be unreasonably withheld, (i) increase the Advances made under the Bank Loan
Agreement to exceed an aggregate principal amount of $2,800,000 or (ii) provide
any term loans or Advances on a non-formula basis (other than the availability
under the Non-Formula Sublimit in effect on the date hereof), or any advances in
excess of 80% of the value of accounts eligible for inclusion in the borrowing
base under the Bank Loan Agreement (as determined by Bank at the time of the
advance, notwithstanding Bank’s later determination that one or more supporting
accounts were ineligible). No amendment of the Loan Documents shall directly or
indirectly modify the provisions of this Agreement in any manner which might
terminate or impair the subordination of the obligations owing the Lenders.

 

8.     No Collateral Recourse. No action that either Lender may take or omit to
take in connection with any of the Collateral, except in the case of gross
negligence or willful malfeasance, shall affect this Agreement in any way, or
afford either Lender any recourse against any other such party, regardless of
whether any such action or inaction may increase any risks to or liabilities of
any of them or any person or increase any risk to or diminish any safeguard of
any of the liens in the Collateral.

 

4

--------------------------------------------------------------------------------

 

 

9.     EXCULPATION; DELEGATION; AND INDEMNIFICATION OF LENDERS

 

9.1     Exculpation. In connection with any exercise of Enforcement Actions
hereunder, no Lender or any of its partners, or any of their respective
directors, officers, employees, attorneys, accountants, or agents shall be
liable as such for any action taken or omitted by it or them, except for its or
their own gross negligence or willful misconduct with respect to its duties
under this Agreement.

 

9.2     Delegation of Duties. Each Lender may execute any of its powers and
perform any duties hereunder either directly or by or through agents or
attorneys-in-fact. Each Lender shall be entitled to advice of counsel concerning
all matters pertaining to such powers and duties. No Lender shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it, if the selection of such agents or attorneys-in-fact was done without gross
negligence or willful misconduct.

 

10.     RELATIONSHIP OF THE LENDERS. Lenders shall not under any circumstances
be construed to be partners or joint venturers of one another; nor shall the
Lenders under any circumstances be deemed to be in a relationship of confidence
or trust or a fiduciary relationship with one another, or to owe any fiduciary
duty to one another. Lenders do not undertake or assume any responsibility or
duty to one another to select, review, inspect, supervise, pass judgment upon or
otherwise inform each other of any matter in connection with Borrower’s
property, any Collateral held by any Lender or the operations of Borrower. Each
Lender shall rely entirely on its own judgment with respect to such matters, and
any review, inspection, supervision, exercise of judgment or supply of
information undertaken or assumed by any Lender in connection with such matters
is solely for the protection of such Lender.

 

11.     Successors; No Third Party Beneficiaries. This Agreement shall bind and
inure to the benefit of any successors or assignees of Montage and the Bank.
This Agreement is solely for the benefit of Montage and Bank, and not for the
benefit of Borrower or any other person.

 

12.     CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of California, without regard to principles of conflicts of
law. Each of the Lenders hereby submits to the exclusive jurisdiction of the
state and Federal courts located in the County of Santa Clara, State of
California. THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO
THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED
PARTIES. IF THIS JURY WAIVER IS UNENFORCEABLE, THE PARTIES WILL RESOLVE ALL
DISPUTES PURSUANT TO JUDICIAL REFERENCE UNDER CODE OF CIVIL PROCEDURE SECTION
638 ET SEQ BEFORE A MUTUALLY ACCEPTABLE REFEREE SITTING WITHOUT A JURY, OR IF
NONE IS MUTUALLY ACCEPTABLE, BEFORE A REFEREE SITTING WITHOUT A JURY APPOINTED
BY THE PRESIDING JUDGE OF THE CALIFORNIA SUPERIOR COURT FOR SANTA CLARA COUNTY.

 

5

--------------------------------------------------------------------------------

 

 

13.     NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and shall be personally delivered or sent by a
recognized overnight delivery service, certified mail, postage prepaid, return
receipt requested, or by telefacsimile to Montage or to Bank, as the case may
be, at its addresses set forth below:

 

If to Montage:

Montage Capital II, L.P.

900 E. Hamilton Ave., Suite 100
Campbell, CA 95008
Attn: Mike Rose
Fax: (408) 659-2318
Email: mrose@montagecapital.com

 

If to Bank:

Heritage Bank of Commerce

150 Almaden Blvd.
San Jose, CA 95113
Attn: Karla Schrader
FAX: (408) 947-6910
Email: Karla.Schrader@herbank.com

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

14.     Purchase Option. Bank shall promptly provide Montage with written notice
upon Bank’s acceleration of the Indebtedness under the Bank Agreement. Within
ten days of Montage’s receipt of such notice, Montage may, but is not obligated
to, elect to purchase the outstanding obligations owing by Borrower to Bank
under the Bank Loan Agreement (“Purchase Election”) at a purchase price equal to
all Advances then outstanding and unpaid, plus all accrued and unpaid interest,
fees and expenses (the “Purchase Right”). Following Bank’s receipt of the
Purchase Election, Bank shall not dispose of any Collateral or exercise other
rights against Borrower; and upon Bank’s receipt of the Purchase Price (which
shall be made in immediately available funds by federal funds wire transfer
within ten days following Montage’s election to exercise its Purchase Right),
Bank shall promptly assign all of its rights and obligations under this
Agreement, the Bank Loan Agreement and all other documents, agreements and
instruments entered into in connection therewith and Bank shall take such other
actions as are reasonably necessary to assign to Montage the lien and other
security interests granted by Borrower in favor of Bank and securing the
obligations owing to Bank.

 

15.     General. This Agreement represents the entire agreement with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements and
commitments. Neither Lender is relying on any representations by the other
Lender or Borrower in entering into this Agreement, and each Lender has kept and
will continue to keep itself fully apprised of the financial and other condition
of Borrower. This Agreement may be amended only by written instrument signed by
Montage and Bank.

 

16.     Prevailing Party. In the event of any legal action to enforce the rights
of a party under this Agreement, the party prevailing in such action shall be
entitled, in addition to such other relief as may be granted, all reasonable
costs and expenses, including reasonable attorneys’ fees incurred in such
action.

 

17.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format or
other electronic data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf” or
electronic signature page were an original thereof.

 

[Balance of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the date
first above written.

 

 

“Montage”

 

MONTAGE CAPITAL L.P.

 

  By:           Title:                      

“Bank”

 

HERITAGE BANK OF COMMERCE

        By:           Title:  

 

 

 

Borrower acknowledges the foregoing agreement.            

“Borrower”

 

BRIDGELINE DIGITAL, INC.

 

      By:           Title:  

 

 

 

 

[Signature Page to Intercreditor Agreement]